Mr. Justice Wilkin delivered the opinion of the court: It is a fundamental principle that fraud is not to be presumed, and that where an act may be traced to an honest intent as well as a corrupt one, the former should be preferred. Fraud being a conclusion of law, it is incumbent upon the party who alleges it to state the facts which constitute it, and to state them specifically. So far as the defendants who interposed the demurrer are concerned, no relationship or dealing whatever with the complainants is shown to have existed. Mrs. Dexter dealt with Mrs. Roe. Mrs. Roe dealt with John A. McAfee. There is no allegation of any confederation between Mrs. Roe and John A. McAfee, or of any conspiracy on their part to defraud her. Neither was there any misrepresentation on the part of Mrs. Roe to Mrs. Dexter. The arrangement between them was that Mrs. Roe should pay for the lots she had a contract for, by giving her note secured by a lien on a stock of goods in Holden, Mo-., which she expected to buy of John A. McAfee. Accordingly deeds were passed from Mrs. Dexter to Mrs. Roe, and from the latter to James T. McAfee, but in some way, not specifically disclosed by the bill, there was a failure on the part of John A. McAfee to deliver to Mrs. Roe the stock of merchandise according to her contract with him. In the first place, the bill nowhere alleges that Mrs. Roe obtained the deed for the lots from Mrs. Dexter by means of any misrepresentations amounting to fraud, nor do the facts which are set up in the bill warrant any such deduction. The fact that Mrs. Roe failed to obtain the stock of goods from John A. McAfee, and therefore was unable to give any lien upon it to Mrs. Dexter, does not imply that it was her intention to defraud Mrs. Dexter in the transaction. In the second place, the bill fails to connect either John A. McAfee, James T. McAfee or S. W. Jurden therewith, if such an inference could be drawn. Again, it does not appear from the allegations of the bill that James T. McAfee was not an innocent purchaser for value. The statement of John A. McAfee to that effect, in the absence of a direct averment in the bill that the facts so stated were true, is manifestly an insufficient averment, especially in a case charging fraud. There are other grounds of objection to the bill, but any one of these was sufficient to justify the court in sustaining the demurrer. The judgment is affirmed. Judgment affirmed.